. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10–Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-174155 Clear System Recycling, Inc. (Exact name of registrant as specified in its charter) Nevada 27-4673791 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 73 Raymar Place, Oakville, Ontario L6J 6M1 (Address of principal executive offices) 1-905-302-3843 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X ] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one). Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ X ] No [ ] As of August 10, 2012, there were 36,750,000 shares of the issuer’s common stock, par value $0.001, outstanding. PART 1 – FINANCIAL INFORMATION Item 1. Financial Statements CLEAR SYSTEM RECYCLING, INC. (A Development Stage Company) INDEX TO CONDENSED INTERIM UNAUDITED FINANCIAL STATEMENTS From Inception on January 24, 2011 through June 30, 2012 Page Condensed Balance Sheets 3 Condensed Statements of Operation s 4 Condensed Statements of Cash Flows 5 Notes to the Condensed Interim Financial Statement s 6 CLEAR SYSTEM RECYCLING, INC. (A Development Stage Company) Condensed Balance Sheets June 30, 2012 December 31, 2011 ASSETS (Unaudited) Current Assets Cash and cash equivalents $ - $ 19,642 Prepaid fees - 1,500 Total Current Assets - 21,142 TOTAL ASSETS $ - $ 21,142 LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) LIABILITIES Current Liabilities Accounts payable $ 9,163 $ 200 Due to related party 15,181 - Total Current Liabilities 24,344 200 TOTAL LIABILITIES 24,344 200 STOCKHOLDERS’ EQUITY (DEFICIT) Preferred stock, par value $0.001, 15,000,000 shares authorized, none issued and outstanding - - Common Stock, par value $0.001, 100,000,000 shares authorized, 36,750,000 shares issued and outstanding, respectively 36,750 36,750 Additional paid-in capital 20,250 20,250 Deficit accumulated during the development stage (81,344) (36,058) Total Stockholders’ Equity (Deficit) (24,344) 20,942 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) $ - $ 21,142 The accompanying condensed notes are an integral part of these unaudited financial statements CLEAR SYSTEM RECYCLING, INC. (A Development Stage Company) Condensed Statements of Operations (Unaudited) Three Months Ended June 30, Six Months Ended June 30, From Inception on January 24, 2011 to June 30, Cumulative From Inception on January 24, 2011 to June 30, 2012 2011 2012 2011 2012 REVENUES: $ - $ - $ - $ - $ - OPERATING EXPENSES: General and administrative 395 3,400 8,892 4,130 13,782 Professional fees 17,045 7,672 36,394 10,765 67,562 Total Operating Expenses 17,440 11,072 45,286 14,895 81,344 OTHER INCOME AND EXPENSE - Net Loss $ (17,440) $ (11,072) $ (45,286) $ (14,895) $ (81,344) Basic and Diluted Loss per Common Share $ (0.00) $ (0.00) $ (0.00) $ (0.00) Basic and Diluted Weighted Average Number of Common Shares Outstanding 36,750,000 28,236,112 36,750,000 26,439,873 The accompanying condensed notes are an integral part of these unaudited financial statements. CLEAR SYSTEM RECYCLING, INC. (A Development Stage Company) Condensed Statements of Cash Flows (Unaudited) Six Months Ended June 30, From Inception on January 24, 2011 to June 30, Cumulative From Inception on January 24, 2011 to June 30, 2012 2011 2012 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (45,286) $ (14,895) $ (81,344) Adjustment to reconcile net loss to net cash used in operating activities: Prepaid expenses 1,500 - - Accounts payable 8,963 1,185 9,163 Net cash used in operating activities (34,823) (13,710) (72,181) CASH FLOWS FROM INVESTING ACTIVITIES Net cash provided by (used in) investing activities - - - CASH FLOWS FROM FINANCING ACTIVITIES Issuance of common stock for cash - 24,000 57,000 Proceeds from related party 15,181 - 15,181 Net cash provided by financing activities 15,181 24,000 72,181 Net increase (decrease) in cash and cash equivalents (19,642) 10,290 - Cash and cash equivalents - beginning of period 19,642 - - Cash and cash equivalents - end of period $ - $ 10,290 $ - Supplemental Cash Flow Disclosure: Cash paid for interest $ - $ - $ - Cash paid for income taxes $ - $ - $ - The accompanying condensed notes are an integral part of these audited financial statements. CLEAR SYSTEM RECYCLING, INC. (A Development Stage Company) Notes to Condensed Interim Financial Statements June 30, 2012 NOTE 1 - CONDENSED FINANCIAL STATEMENTS The accompanying financial statements have been prepared by the Company without audit.In the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations, and cash flows at June 30, 2012, and for all periods presented herein, have been made. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted.It is suggested that these condensed financial statements be read in conjunction with the financial statements and notes thereto included in the Company's December 31, 2011 audited financial statements.The results of operations for the periods ended June 30, 2012 and 2011 are not necessarily indicative of the operating results for the full years. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Development Stage Company The Company is considered to be in the development stage as defined in Accounting Standards Codification (ASC) 915 “Development Stage Entities.” The Company is devoting substantially all of its efforts to development of business plans. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amount of revenues and expenses during the reporting period. Actual results could differ from those estimates. The Company’s periodic filings with the Securities and Exchange Commission include, where applicable, disclosures of estimates, assumptions, uncertainties and markets that could affect the financial statements and future operations of the Company. Cash and Cash Equivalents Cash and cash equivalents include cash in banks, money market funds, and certificates of term deposits with maturities of less than three months from inception, which are readily convertible to known amounts of cash and which, in the opinion of management, are subject to an insignificant risk of loss in value. The Company had $Nil and $19,642 in cash and cash equivalents at June 30, 2012 and December 31, 2011, respectively. Fair value of financial instruments The carrying amounts reported in the balance sheet for accounts payable approximate fair value because of their immediate or short term maturity. Start-Up Costs In accordance with ASC 720, “Start-up Activities”, the Company expenses all costs incurred in connection with the start-up and organization of the Company. Net Income or (Loss) Per Share of Common Stock The Company has adopted ASC 260, “Earnings per Share,” (“EPS”) which requires presentation of basic and diluted EPS on the face of the income statement for all entities with complex capital structures and requires a reconciliation of the numerator and denominator of the basic EPS computation to the numerator and denominator of the diluted EPS computation.
